      Case 4:19-cr-02738-RM-JR Document 29 Filed 12/06/19 Page 1 of 2



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     NICOLE P. SAVEL
 3   Assistant U.S. Attorney
     State Bar No. 015958
 4   United States Courthouse
     405 W. Congress Street, Suite 4800
 5   Tucson, Arizona 85701
     Telephone: 520-620-7300
 6   Nicole.savel@usdoj.gov
     Attorneys for Plaintiff
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                               FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,                            CR 19-02738-TUC-RM (JR)
11                          Plaintiff,
                                                        GOVERNMENT’S NOTICE OF
12            vs.                                        TELEPHONIC TESTIMONY
13
     Jan Peter Meister,
14
                           Defendant.
15
16          The United States, by and through counsel undersigned, gives notice to the Court
17   and defense of its intent to have telephonic testimony at the hearing scheduled Monday,
18   December 9, 2019.
19          The Detention Appeal Hearing is scheduled at 1:30 PM on Monday, December 9,
20   2019 before this Court. One hour has been reserved for the hearing. The government
21   intends to provide telephonic testimony by Special Agent Chris Desrosiers with the U.S.
22   Capitol Police. SA Desrosiers is familiar with the apprehension and investigation of the
23   subject matter. He is stationed in Washington D.C. Telephonic testimony is most feasible
24   and will not prejudice the defendant.
25          Defense counsel has been contacted and they have no objection to the request.
26   /// /// ///
27   /// /// ///
28   /// //// ////
     Case 4:19-cr-02738-RM-JR Document 29 Filed 12/06/19 Page 2 of 2




 1
           The government requests the Court to grant its request for SA Chris Desrosiers’
 2
     telephonic appearance and testimony on December 9, 2019.
 3
           Respectfully submitted this 6th day of December, 2019.
 4
                                              MICHAEL BAILEY
 5                                            United States Attorney
                                              District of Arizona
 6
                                              s/Nicole P.Savel
 7
                                              NICOLE P. SAVEL
 8                                            Assistant U.S. Attorney
 9
10   Copy of the foregoing served electronically or by
     other means this 6th day of December, 2019, to:
11
     Bradley King Roach, Esq.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -2-
